                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    In re BRIAN HERRON,                               Case No. 18-cv-05657-HSG (PR)
                                                      Plaintiff.
                                   8
                                                                                          JUDGMENT
                                   9

                                  10

                                  11

                                  12         A judgment of dismissal without prejudice is entered against plaintiff.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED AND ADJUDGED.

                                  14   Dated: 10/30/2018

                                  15

                                  16
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  17                                                              United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
